Citation Nr: 0418599	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the feet, to include peripheral neuropathy of the 
lower extremities and osteomyelitis of the feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1946 to March 1948, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Detroit, Michigan, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained a cold injury to his feet during 
active service and currently has residuals of that injury.


CONCLUSION OF LAW

Residuals of cold injury of the feet, manifested by 
peripheral neuropathy and osteomyelitis, were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2002 rating decision as well as the June 2003 Statement of 
the Case issued in conjunction with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons why his claim was denied.  
In addition, two letters dated in May 2002 and May 2003 
specifically informed the veteran of the VCAA and what the 
VA's and the veteran's responsibilities were under the Act, 
including the division of responsibilities in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file.  Three lay statements were 
submitted on the veteran's behalf, as were letters from his 
private physician.  He has also been afforded a VA 
examination in connection with his claim.  Additionally, the 
Board observes that attempts were made to obtain the 
veteran's private medical records from Huron Valley Hospital 
and from Fayez Shukairy, M.D.  However, no responses to these 
requests were received.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to the veteran's 
claim for service connection are not prejudicial to the 
veteran by virtue of the Board's grant of the benefit sought 
by its decision this date, as discussed below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board therefore finds 
that disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
September 1946 to March 1948 during which he was stationed in 
Kunsan, Korea with Company "H" of the 63rd Infantry 
Regiment, 6th Division.  He received the Army of Occupation 
Medal Japan and the World War II Victory Medal.

Service medical records indicate that the veteran was 
provided an enlistment examination in September 1946 during 
which his feet were noted as normal.  On January 23, 1947, 
the veteran was seen at the 2nd Battalion Aid Station and an 
initial diagnosis was made of frostbite which the veteran had 
reportedly sustained walking guard.  He was admitted that day 
and it was indicated that the previous diagnosis was not 
concurred in.  The diagnosis of frostbite was replaced with a 
diagnosis of undiagnosed condition manifested by fever and 
muscular leg pains.  The veteran was evacuated to the 1st 
Station Hospital in Kwangju, Korea on January 24, 1947, and 
discharged to duty on February 8, 1947, with a diagnosis of 
undiagnosed condition manifested by fever, swelling, and pain 
in hips, and anesthesia of toes and fever.  Actual clinical 
records from this later hospitalization are not of record 
although a document of record regarding this treatment does 
not indicate any changed or additional diagnoses.  The 
veteran was afforded a separation examination in March 1948 
during which a physical examination revealed normal feet.

The veteran filed an informal claim in October 2001 
contending that his current osteomyelitis of the feet was the 
result of the frostbite that he had sustained while serving 
on guard duty during the winter of 1947 to 1948 in Kunsan, 
Korea. 

Fayez Shukairy, M.D. submitted several letters dated in March 
and April 2002 in which he related that the veteran had been 
diagnosed with osteomyelitis and that he had treated him on a 
regular basis.  Dr. Shukairy also commented that medically 
the veteran's diagnosis was as likely as not the residual of 
a cold injury.

The veteran submitted a statement in April 2002 relating that 
he had had severe problems since 1990 and that he had been 
diagnosed with osteomyelitis in 1993.  He also noted the 
various treatments he had received as well as the continuous 
numbness that he experienced in his feet.

The veteran's brother submitted a lay statement in July 2002 
in which he related that the veteran had written to him while 
he was stationed in Korea.  In these letters, the veteran had 
complained about his exposure to the cold weather and 
indicated that he had sustained frostbite injuries to the 
feet as a result of this exposure.  He had also told his 
brother that he had received treatment for his feet and had 
been prescribed bed rest.  

The veteran was afforded a VA examination in October 2002 
during which he informed the examiner of his medical history 
and prior treatment for his feet.  The veteran did not have a 
history of amputations or gangrene during active service.  
Nor did he have cold sensitization, Raynaud's phenomenon, 
hyperhidrosis, or chronic pain.  He did experience numbness, 
which he was more aware of when he was inactive, such as when 
he was lying down at night.  He did not have recurrent fungal 
infections, cancer of the skin, scars, arthritis, changes in 
the color of his feet, thinning of the skin, excessive pain 
or sweating, or associated medical problems, such as vascular 
disease or diabetes.  Following physical examination, the 
examiner noted that the veteran had a history of 
osteomyelitis of the right foot, which had resolved, and 
rendered diagnoses that included chronic osteomyelitis of the 
left foot and peripheral neuropathy.  The examiner commented 
that the veteran's peripheral neuropathy was at least as 
likely as not due to a prior cold injury on active duty.

An individual who served with the veteran in Korea submitted 
a statement in April 2003.  In this statement, he related 
that they had stayed in tents because there were not enough 
Quonset huts.  He further stated that snowpacks and parkas 
were not issued fast enough for the severe cold and that they 
performed guard duty with improper clothing.  He described 
the weather as cold and damp and related that the water pipes 
were even frozen.  

Another individual who served with the veteran also submitted 
a lay statement in April 2003.  In this letter, he indicated 
that they arrived at camp in the winter of 1947 and that they 
stayed in tents approximately 100 yards way from the Yellow 
Sea.  They remained in the tents for seven weeks and had very 
little heat.  In April, they were moved to the Quonset huts, 
but it was still very cold and damp.  The veteran would sit 
at the base of a small stove that had little heat in an 
attempt to get some relief.  He went to sick call many times 
and to the medical center where he received a spinal tap and 
other treatment.


Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of cold injury to the feet.  More 
specifically, he claims that he currently has osteomyelitis 
and peripheral neuropathy of the feet, which are related to a 
cold injury he sustained while serving in Korea.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that service connection for residuals of cold injury to the 
feet is warranted.  Service medical records show that the 
veteran was initially diagnosed with frostbite in January 
1947.  Although the service medical records do not specify 
the affected area of the body, the veteran was thereafter 
hospitalized for an unknown condition which clearly involved 
the lower extremities and particularly, the feet.  The Board 
acknowledges that the frostbite diagnosis was apparently 
later not concurred in both at the aid station at the 
veteran's base and on later hospitalization at the 1st 
Station Hospital in Kwangju.  However, complete clinical 
records from this hospitalization are not of record and it is 
not clear whether the veteran actually did sustain frostbite 
of the feet at the time or what the nature of the treatment 
to his feet was during the hospitalization.  It is clear, 
however, that he sought treatment for numbness of his feet in 
the winter of 1947 in Korea.  The Board has reviewed the 
statements from the two individuals describing the extreme 
cold weather conditions under which they served along with 
the recollections regarding the problems the veteran had with 
his feet in service as well as his brother's statement 
indicating that the veteran had written letters to him during 
his service in Korea in which he complained of frostbite 
injuries to his feet.  In light of these statements and in 
view of the incompleteness of the records from the 1st Aid 
Station hospitalization which was precipitated, in part, by 
complaints of anesthesia of the feet, the Board reasonably 
concludes that the veteran's feet were exposed to severe cold 
in service and that he likely sustained frostbite at the 
time.  Therefore, resolving any reasonable doubt in favor of 
the veteran, the Board finds that the veteran did sustain a 
cold injury to his feet during his period of service.

As for a current disability attributable to that cold 
exposure, the evidence of record includes two medical 
opinions in favor of the veteran.  Significantly, after 
reviewing the claims file and performing a physical 
examination of the veteran, the October 2002 VA examiner 
diagnosed him with peripheral neuropathy, which he opined was 
at least as likely as not related to a prior cold injury in 
service.  His private physician has indicated that the 
veteran's osteomyelitis of the feet is as likely as not the 
residual of a cold injury.  Therefore, the Board concludes 
that the veteran did sustain a cold injury to his feet during 
service and that he currently has residual disability related 
to that cold injury.  Accordingly, the Board finds that the 
veteran is entitled to service connection for residuals of a 
cold injury to the feet manifested by osteomyelitis and 
peripheral neuropathy.

ORDER

Service connection for residuals of a cold injury of the 
feet, manifested by osteomyelitis and peripheral neuropathy, 
is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



